        Case 2:19-cv-04773-CFK Document 89 Filed 06/09/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SUZANNE SOMERS, et al.,                     :           CIVIL ACTION
            Plaintiffs,                     :
                                            :
             v.                             :
                                            :
QVC, INC.,                                  :            NO. 19-cv-04773
                   Defendant.               :

                                    ORDER

      AND NOW, this 9th day of June 2021, upon consideration of Defendant

QVC, Inc.’s Daubert Motion to Exclude Opinions and Testimony of Gregory

Cowhey (ECF No. 62), and Plaintiffs’ opposition thereto (ECF Nos. 82 and 85), it

is hereby ORDERED that the Motion (ECF No. 62) is DENIED.

                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE
